[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-1424

                      COTE CORPORATION,

                     Plaintiff, Appellee,

                              v.

                THOMS TRANSPORT COMPANY, INC.,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

      [Hon. Margaret J. Kravchuk, U.S. Magistrate Judge]


                            Before

                    Torruella, Chief Judge,
              Selya and Boudin, Circuit Judges.




     William C. Nugent on brief for appellant.
     Peter M. Garcia and Skelton, Taintor & Abbott on brief for
appellee.




                       August 29, 2000
            Per Curiam.       After a thorough review of the record

and of the parties’ submissions, we affirm.               The lower court

found that the fair market value of the destroyed property

was $165,000, and given that the uncontroverted evidence

showed that was the cost of replacing the property, we see

no error in the court’s conclusion.              See Ferrell v. Cox, 617

A.2d     1003,   1007     (Me.     1992)    (uncontroverted        evidence

presented by owner as to fair market value of property

supported award of damages).          To the extent appellant argues

the evidence only demonstrated the retail fair market value

of the property, not the wholesale value, the argument is

forfeited since it was first raised in the reply brief.                      See

Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 299 (1st

Cir. 2000).      Furthermore, the argument is meritless, since

the    uncontroverted         testimony     established         that    as     a

wholesaler, appellee would have had to pay $165,000 in order

to replace the property.           Finally, we see no error in the

court’s calculation of appellee’s post-accident damages,

especially since the court explicitly reduced the amounts in

question by appellee’s profit margin.               See Titcomb v. Saco

Mobile    Home   Sales,    Inc.,    544    A.2d   754,    758    (Me.   1988)

(property     owner     not    required     to    prove    damages      to     a

“mathematical certainty”).
Affirmed.   1st Cir. Loc. R. 27(c).




                   -3-